TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 19, 2022



                                      NO. 03-22-00262-CV


                                         C. R., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on April 12,

2022. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s termination decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.